Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 7, the phrase “the trout flap” lacks proper antecedent basis.  In claim 12, the phrase “as tab” is incomplete and it should be replaced with --a tab--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-9, and 13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Soja et al. (4,113,100; hereinafter Soja).  Soja discloses a display system (10; 12) formed from a single piece of paperboard for containing and displaying product (abstract), the display system comprising a tray portion (64) having a front panel (26, 30, 34) and a bottom panel (16), a hood portion (66) having a top panel (20), and side panels (14, 18) with each side panel including a zone of weakness (50-56) that extends at least partially across the respective side panel.  The zone of weakness enabling separation of the respective side panel into an upper side panel and a lower side panel, and the upper side panel is part of the hood portion and the lower side panel is part of the tray portion (see Fig. 3 below).  Soja further discloses the display system is convertible from a shipping configuration to a display configuration, and when the display system is in the shipping configuration, the tray portion and the hood portion joined along the zone of weaknesses (Fig. 2), and when the display system is in the display configuration, the hood portion is separated completely from the tray portion (Fig. 3).
As to claim 2, the display system of Soja is inherently capable of being pre-loaded with product before the display system is erected into the shipping configuration.
As to claim 3, Soja further discloses a glue panel (28; 36; Fig. 3) comprises at least one zone of weakness to facilitate conversion of the display system into its display configuration.
As to claim 4, Soja discloses at least a portion of the hood portion top panel and at least a portion of the tray portion front panel at least partially cover the product (Fig. 2).
As to claim 5, Soja further discloses a tab (the tear tab 58, 60) to facilitate breaking the zone of weakness.
As to claim 6, Soja discloses the front panel of the tray portion has a top edge that is free of perforations (Fig. 3).
As to claim 7, Soja further discloses front flaps (26, 34) with each of the front flaps is adjacent an end of the tray portion front panel and each of the front flaps comprises a zone of weakness (Figs. 1-2) that extends at least partially across the front flap.  The zone of weakness of the front flaps enabling separation of the front flap into an upper front flap and a lower front flap, the upper front flap being associated with the hood portion and the lower front flap being associated with the tray portion (see Fig. 3 below).
As to claim 8, the display system of Soja is inherently capable to be loaded with product from a side of the display system.
As to claim 9, Soja further discloses a plurality of back flaps (28, 36) and the back flaps at least partially cover the product.
As to claim 13, Soja further discloses the zone of weakness comprises a cutout (58, 60) to facilitate the breaking of the zone of weakness of the respective side panel.

    PNG
    media_image1.png
    378
    608
    media_image1.png
    Greyscale


Claim(s) 1-6, and 13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ross (3,884,348).  Ross discloses a display system (10) formed from a single piece of paperboard (Fig. 1 & column 4, lines 2-3) for containing and displaying product, the display system comprising a tray portion (18) having a front panel (30, 40; Fig. 7) and a bottom panel (50, 60), a hood portion (20) having a top panel (50, 60), and side panels (24, 26) with each side panel including a zone of weakness (12, 14, 16) that extends at least partially across the respective side panel, and the zone of weakness enabling separation of the respective side panel into an upper side panel and a lower side panel, and the upper side panel is part of the hood portion and the lower side panel is part of the tray portion (see Fig. 7 below).  Ross further discloses the display system is convertible from a shipping configuration to a display configuration, and when the display system is in the shipping configuration, the tray portion and the hood portion are joined along the zone of weaknesses (Fig. 5), and when the display system is in the display configuration, the hood portion is separated completely from the tray portion (Fig. 7 below).
As to claim 3, Ross further discloses a glue panel (40) comprises at least one zone of weakness (Fig. 1).
As to claim 5, Ross further discloses a tab (Fig. 5) to facilitate breaking the one or more zone of weakness.

    PNG
    media_image2.png
    241
    598
    media_image2.png
    Greyscale


Claim(s) 1, 2, 4, 6, 8, 10, 11, and 13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Phillips, Jr. (3,669,251).  Phillips discloses a display system formed from a single piece of paperboard (column 3, lines 5-6) for containing and displaying product, the display system comprising a tray portion (Fig. 5) having a front panel (30a) and a bottom panel (52-58), a hood portion having a top panel (62-68), and side panels (10, 12) with each side panel including a zone of weakness (38, 46) that extends at least partially across the respective side panel, and the zone of weakness enabling separation of the respective side panel into an upper side panel (10c, 12c) and a lower side panel (10a, 12a), and the upper side panel is part of the hood portion and the lower side panel is part of the tray portion.  Phillips further discloses the display system is convertible from a shipping configuration to a display configuration, and when the display system is in the shipping configuration, the tray portion and the hood portion are joined along the zone of weaknesses (Fig. 2), and when the display system is in the display configuration, the hood portion is separated completely from the tray portion (Fig. 5).
As to claims 10-11, Phillips further discloses the top panel comprises a perforation line (66; Fig. 1) extending to at least the zone of weakness of the respective side panel.  Phillips further discloses a top back flap (64) hingedly attached to the top panel (68) and the perforation line extends at least partially between the top panel and the top back flap.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soja or Ross in view of Phillips, Jr. (3,669,251).  Soja or Ross discloses the display system as above having most of the limitations of the claims except for the top panel comprises a perforation line extending to at least the zone of weakness of the respective side panel.  Phillips discloses the display system as above and further discloses the top panel comprises a perforation line (88) extending to at least the zone of weakness of the respective side panel.  It would have been obvious to one having ordinary skill in the art in view of Phillips to modify the display system of Soja or Ross so the display system is constructed with the top panel comprises a perforation line extending to at least the zone of weakness of the respective side panel to allow the display system to separate into the hood portion and the tray portion at various configurations such as to provide the tray portion with a bigger storage area for holding contents.
As to claim 11, Phillips further discloses a top back flap (64) hingedly attached to the top panel (68) and the perforation line extends at least partially between the top panel and the top back flap.
As to claim 12, Soja further discloses a tab (the tear tab 58, 60) positioned along the perforation line.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,789,703 and claims 1-17 of U.S. Patent No. 10,745,170. Although the claims at issue are not identical, they are not patentably distinct from each other because structural limitations in the claims of the instant patent application are fully disclosed and claimed by the patents.

	Response to Arguments
Applicant's arguments filed on 06/02/2022 have been fully considered but they are not deemed to be persuasive.  
Applicants’ arguments with respect to Soja in the remarks such as “The Office Action fails to cite any elements in Soja as the alleged upper side panel and lower side panel as recited in claim 1” are noted.  They are not persuasive because one of ordinary skill in the art when is reviewing Fig. 3 of Soja would understand which is the upper side panel or the lower side panel (see Fig. 3 above).  Also, the elements 14 and 18 are considered equivalent to the side panels as claimed when one is viewing the display system 10 of Soja directing from the front (26, 30, 34, 36; Fig. 2).
Applicants’ arguments with respect to Ross in the remarks such as “The Office Action fails to cite any elements in Ross as the alleged upper side panel and lower side panel as recited in claim 1” are noted.  They are not persuasive for the reason as set forth above (see Fig. 7 above).
Applicants’ arguments with respect to Phillips in the remarks such as “The Office Action fails to cite any elements in Phillips as the alleged upper side panel and lower side panel as recited in claim 1” are noted.  They are not persuasive because Phillips discloses the upper side panel as 10c, 12c (Fig. 1) and the lower side panel as 10a, 12a (Figs. 1 & 5).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUAN K BUI/
Primary Examiner, Art Unit 3736